Citation Nr: 0613216	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  00-21 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of 
the lumbar spine, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to an increased rating for residuals, 
fracture right great toe with X-ray evidence of degenerative 
joint disease, currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1941 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In September 2002, the veteran was afforded a hearing before 
the undersigned Veterans Law Judge sitting at the St. 
Petersburg RO.  


FINDINGS OF FACT

1.  The veteran's back disability is manifested by pain and 
limitation of motion; it is not productive of ankylosis and 
does not result in incapacitating episodes or more than 
severe disc syndrome.  

2.  The veteran's right great toe disability productive of 
symptomatology reflective of a moderate foot injury, but not 
a moderately severe foot injury.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
veteran's back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.71a, Diagnostic Codes 5292, 5295 (as in effect 
prior to September 26, 2003), Diagnostic Code 5293 (as in 
effect prior to and after September 23, 2002), Diagnostic 
Codes 5237, 5243 (effective September 26, 2003).

2.  The criteria for a 10 percent rating, and no higher, for 
residuals, fracture right great toe with X-ray evidence of 
degenerative joint disease, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  				I.  Increased Ratings 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2005); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2005).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  Id.

If a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2005).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2005).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

The standardized description of range of motion of the 
thoracolumbar spine is provided in Plate V under 38 C.F.R. § 
4.71a.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the 
interphalangeal, metatarsal, and tarsal joints of the lower 
extremities, as well as the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae are  considered groups of 
minor joints, ratable on a parity with major joints.  38 
C.F.R. § 4.45 (2005).

					A.  Back

The regulations governing the evaluation of back disabilities 
were amended during the course of the veteran's appeal, to 
institute a general rating formula for evaluating diseases 
and injuries of the spine, including vertebral fracture or 
dislocation under Diagnostic Code (DC) 5235, lumbosacral or 
cervical strain under DC 5237, spinal stenosis under DC 5238, 
degenerative arthritis of the spine under DC 5242, and 
intervertebral disc syndrome under DC 5243.  See 38 C.F.R. § 
4.71a, DC 5293 (as in effect from September 23, 2002); and 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (as in effect from 
September 26, 2003)).  

The veteran's back disability has been rated as 40 percent 
disabling throughout the entire appeal period.  

Prior to September 26, 2003, DC's 5292 and 5295, which 
pertained to severe limitation of motion of the lumbosacral 
spine and lumbosacral strain, respectively, provided a 
maximum 40 percent rating.  

Prior to September 23, 2002, DC 5293, which pertained to 
intervertebral disc syndrome, allowed a maximum 60 percent 
rating, provided there was pronounced disc disease, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect prior 
to September 23, 2002).  

Under DC 5293, as in effect from September 23, 2002, and 
prior to September 26, 2003, intervertebral disc syndrome may 
be rated either on the basis of the total duration of 
incapacitating episodes, over the past 12 months, or by 
combining under 38 C.F.R. § 4.25, separate evaluations of its 
chronic orthopedic and neurologic manifestations, along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 60 percent disability 
rating is warranted where the evidence reveals incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  In the most recent version, the 
diagnostic code was redesignated as Diagnostic Code 5243.  
Note (1) to the Diagnostic Code 5243 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  Note 
(2) states that, when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  The note further instructs to 
evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Finally, Note (3) states that if intervertebral 
disc syndrome is present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

Effective from September 26, 2003, under the new general 
rating formula for diseases and injuries of the spine, (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the maximum rating for the thoracolumbar spine is 50 
percent, which is warranted where there is unfavorable 
ankylosis of the entire thoracolumbar spine.  Several "Notes" 
to the new criteria provide additional guidance as to 
assigning the appropriate rating:  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate  
diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based upon Incapacitating Episodes, whichever method results 
in the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

The Board notes that the RO has considered the change in 
regulations in the instant matter, as is evidenced in the 
December 2005 supplemental statement of the case (SSOC), 
which listed the new spine rating criteria (to include the 
new rating criteria for intervertebral disc syndrome).  

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

VA examination report of January 2000 stated that the 
veteran's hyperextension was limited by pain and sciatica 
radiating down both of the legs upon hyperextension of the 
lumbar spine.  He had a negative straight leg raising test 
and had 2+ symmetric deep tendon reflexes about the patellar 
tendons bilaterally and 1+ symmetric deep tendon reflexes 
noted about the Achilles tendons bilaterally with toes down 
going bilaterally and no clonus was elicited in the veteran's 
bilateral lower extremities.  He had intact sensation 
throughout the lower extremities to pinprick and had 5/5 
strength throughout the lower extremities.  He was able to 
stand on his tiptoes as well as on his heels with no evidence 
of any motor weakness and there were no tension signs noted 
in the lower extremities.     

VA examination report of May 2004 stated that both knee jerks 
and both ankle jerks were brisk and equal.

VA examination report of April 2005 noted that the veteran 
had pain in his low back that radiated into his right buttock 
and occasionally radiated down his right leg.  The veteran 
denied any loss of bowel or bladder.  Upon examination, he 
had bilateral sciatic notch tenderness.  He had a negative 
straight leg raise.  

VA feet examination report of August 2005 stated that, 
regarding the lumbosacral spine, the veteran had a history of 
spasms, but that they had subsided and have been replaced 
with chronic low back pain.  Upon examination, he had some 
sciatic notch tenderness.  He denied radiation of low back 
pain into his legs.  Deep tendon reflexes were 1+ and 
symmetric and sensation was intact.  

VA neurological examination report August 2005 stated that 
sensory examination revealed normal superficial touch and 
pinprick.  There was no evidence of dermatomal sensory 
deficits.  Reflexes were 1+ at the patella.  The diagnoses 
were normal neurological examination, chronic back pain, and 
no evidence of radiculopathy or myelopathy.  In a September 
2005 addendum to the report, the examiner noted that the 
claims folder had been made available to him for review.  He 
noted the EMG reports of record showing radiculopathy.  

The claims folder does contain medical evidence showing 
radiculopathy.  For example, an August 1998 report stated 
that findings were consistent with right L5 acute motor 
radiculopathy, a July 1999 report diagnosed bilateral L5 and 
S1 radiculopathies, and an August 1999 report listed an 
impression of lumbar spondylosis, advanced, with 
radiculopathy.  Also, MRI reports show degenerative disc 
disease with bulging annuli at L4-5 and L5-S1 with moderate 
spinal stenosis.    

The medical evidence of record fails to show ankylosis of the 
thoracolumbar spine.  Nor does it show that the veteran has 
suffered any incapacitating episodes.  

Again, under both DC 5292 and DC 5295 a 40 percent rating was 
the maximum rating available.  As such, it is not necessary 
to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable.  See Johnston, supra.  

As for the new spine rating criteria, effective September 26, 
2003, a higher, 50 percent rating, is only warranted where 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  As there is no objective evidence of ankylosis, a 
higher rating is not available under the new general rating 
formula for diseases and injuries of the spine (as in effect 
from September 26, 2003).  As such, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  
See Johnston, supra.     

The Board notes, however, that the spine rating criteria 
currently in effect permits any associated objective 
neurologic abnormalities to be evaluated separately from the 
orthopedic manifestations under an appropriate diagnostic 
code.  Here, though, a separate rating for associated 
neurologic abnormalities is not warranted.  For example, 
although there is evidence of record of radiculopathy and 
bilateral sciatic notch tenderness, sensation is intact in 
the lower extremities and the veteran denies any loss of 
bowel or bladder control.  In the August 2005 VA neurological 
examination report, it was stated that sensory examination 
revealed normal superficial touch and pinprick and there was 
no evidence of dermatomal sensory deficits.  Reflexes were 1+ 
at the patella.  The examiner did not have the claims folder 
available for review at the time of the actual examination.  
Nonetheless, the diagnoses were normal neurological 
examination, chronic back pain, and no evidence of 
radiculopathy or myelopathy.  

However, this does not end the inquiry.  Under DC 5293 (as in 
effect prior to September 23, 2002), a 60 percent rating was 
warranted for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
Here, the objective evidence of record does not currently 
show that the veteran has either demonstrable muscle spasm or 
absent ankle jerk.  Based on the foregoing, the Board finds 
that the veteran's disability picture more nearly 
approximates the criteria for a 40 percent rating under DC 
5293 (as in effect prior to September 23, 2002).  See 
38 C.F.R. § 4.7.  In this regard, the Board reiterates that 
where, such as here, entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See 38 C.F.R. § 4.2 
(2005); see also, Francisco, supra.  Again, a 40 percent 
rating under DC 5293 (as in effect prior to September 23, 
2002) contemplates severe intervertebral disc syndrome.  As 
such, the Board finds that an evaluation in excess of 40 
percent under DC 5293 (as in effect prior to September 23, 
2002) is not warranted.           

Furthermore, the evidence does not establish any 
incapacitating episodes.  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
Accordingly, a rating under the new rating criteria for 
intervertebral disc syndrome is inappropriate.  

Accordingly, the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 40 percent for his 
back disability.  Therefore, the claim must be denied.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

				B.  Right Great Toe

The veteran's residuals of a fracture of the right great toe 
with X-ray evidence of degenerative joint disease is 
currently rated as noncompensable under DC 5010-5284.  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.    

When evaluating the impairment caused by the veteran's right 
great toe injury, it must be noted that this disability is 
not specifically found within the rating schedule.    There 
is no diagnostic code for limitation of motion of the great 
toe, but rather only for amputation of the great toe.  See 38 
C.F.R. § 4.71a, DC 5171 (2005).  Pursuant to 38 C.F.R. § 
4.20, when a disability is not found within the rating 
schedule, it is permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.

DC 5010 states that arthritis is to be rated under DC 5003, 
which specifically directs that degenerative arthritis, 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint of joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent rating is 
warranted where there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.    

DC 5284, "Foot injuries, other," provides for a 10 percent 
rating for moderate disability, a 20 percent rating for 
moderately severe disability, and a 30 percent rating for 
severe disability.  

VA examination report of January 2000 noted that the veteran 
complained of occasional pain in the base of the right great 
toe with prolonged walking.  Upon physical examination, there 
was no evidence of any gross bony deformities, there was no 
significant hallux valgus deformity, and no evidence of any 
claw toe deformities or other types of deformities involving 
the lesser toes.  There was no evidence of any tenderness 
over the posterior tibial tendon of the right foot, but there 
was a positive metatarsophalangeal (MTP) grind test in the 
right hallux with otherwise full range of motion about the 
right hallux first MTP joint.  The veteran was otherwise 
grossly neurovascularly intact involving the right foot and 
there was no evidence of any flat foot deformity.  It was 
stated that radiographs of the right foot showed the fracture 
of the right hallux to be well-healed with no evidence of any 
nonunion or pseudoarthrosis noted.  He did have a mild amount 
of degenerative changes noted about the right first MTP joint 
with joint space narrowing and subchondral sclerosis seen.  

VA examination report of May 2004 stated that there was no 
significant deformity of the right foot, but it was noted 
that X-ray examination of the right foot showed degenerative 
changes of the first MTP joint.  There was no pain or 
tenderness on compression of that joint in the right foot.  
The examiner stated, "[w]ith regard to the right foot, it is 
not at least as likely as not that there is any worsening of 
the arthropathy and osteoarthritis of the right foot."  

VA examination report of April 2005 noted that the veteran 
reported having no pain in the toes because of numbness in 
that distal portion of the right lower extremity.  For that 
reason he stated that he did not get flare-ups that he could 
account for, but he reported that, because of the neuropathic 
changes and the loss of dorsiflexion of the toe, he tripped 
often.  He had loss of the toenail due to hyperplasia.  The 
toe was neurovascularly intact with good capillary refill.  
Upon physical examination, the toe had a dorsal, bony, 
exostosis.  Dorsiflexion was 0 degrees at the first MTP joint 
and plantar flexion was 0 degrees to 10 degrees.  He used a 
special shoe with a large toe box to protect the toe.  

Finally, VA feet examination report of August 2005 stated 
that the toe was neurovascularly intact.  It was noted that 
the veteran had chronic pain that was worse with ambulation, 
especially push-off.  The veteran reported having flare-ups 
if he is on his feet for a significant amount of time, 
stating that such occurs about every other day.  The flare-
ups were stated to improve with rest and any additional 
limitation of motion of plantar flexion was not quantified.  
It was stated that he used a cane and used soft shoes with a 
deep and wide toebox.  

The veteran's disability picture more nearly approximates a 
10 percent rating.  He has 0 degrees of dorsiflexion at the 
first MTP joint and plantar flexion of 0 degrees to 10 
degrees, and the veteran reports chronic pain as well as 
flare-ups about every other day.  It is the intention of 38 
C.F.R. § 4.59 to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
evidence is indicative of overall moderate right great toe 
impairment and, thus, a 10 percent rating is warranted.   

As the evidence does not show moderately severe disability of 
the right foot, a rating in excess of 10 percent is not 
warranted.  In this regard, the toe is neurovascularly intact 
with good capillary refill and he does have plantar flexion 
of 0 degrees to 10 degrees.  Additionally, the VA examination 
report of January 2000 noted that there was no evidence of 
any gross bony deformities, no significant hallux valgus 
deformity, and no evidence of any claw toe deformities or 
other types of deformities involving the lesser toes.  
Furthermore, there was no evidence of any tenderness over the 
posterior tibial tendon of the right foot, no evidence of any 
flat foot deformity, and radiographs of the right foot showed 
the fracture of the right hallux to be well-healed with no 
evidence of any nonunion or pseudoarthrosis noted.  

A higher rating is not warranted under any other potentially 
applicable diagnostic code.  Schafrath v. Derwinski, 1 Vet. 
App. 589.  Flatfoot, claw foot, and malunion 
or nonunion of tarsal or metatarsal bones, have not been 
demonstrated.  Thus DC's 5276, 5278, and 5283 are not for 
application.  In addition, there is insufficient evidence of 
functional loss due to right great toe pathology to support a 
conclusion that the loss of motion in the right great toe 
more nearly approximates the criteria for a higher rating, 
even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  

					II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, February 2004 and November 2004 
letters informed the veteran that, in order to establish 
entitlement to an increased rating for a service-connected 
disability, the evidence needed to show that the condition 
had gotten worse.  The letters also informed the veteran of 
VA's duty to assist to assist him in obtaining evidence for 
his claims.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the November 2004 VCAA notice letter 
sent to the veteran specifically requested that the veteran 
send to VA any evidence in his possession that pertained to 
his claims.    
 
The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  

Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to the enactment of the VCAA.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  For example, subsequent to 
the veteran receiving the February 2004 and November 2004 
VCAA letters, the claim was readjudicated by the AOJ in the 
December 2005 SSOC.    

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

An increased rating for the veteran's back disability is 
denied.  

A 10 percent rating for residuals, fracture right great toe 
with X-ray evidence of degenerative joint disease, is granted 
, subject to the regulations governing the payment of 
monetary benefits.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


